DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 21, the closest prior art of record, Lyren et al. (US Pat. 9584653) discloses a method comprising:  processing, with one or more electronic devices, sound to externally localize as binaural sound to first coordinates for a user; and determining, from information collected with head tracking worn on a head of the user, but fails to teach the combination of a method comprising:  processing, with one or more electronic devices, sound to externally localize as binaural sound to first coordinates for a user; determining, from information collected with head tracking worn on a head of the user, second coordinates of a head orientation of the user when the user looks at a location where the user hears the binaural sound; calculating, with the one or more electronic devices, an error that is a difference between the first coordinates and the second coordinates; and correcting, with one or more electronic devices, the error.
Regarding independent claim 28, the closest prior art of record, Lyren, discloses a non-transitory computer-readable storage medium that stores instructions in which one or more electronic devices execute a method that corrects errors where a user hears sound as three-dimensional (3D) sound, the method comprising: processing the sound to externally localize as the 3D sound to a first location in empty space to the 
Regarding independent claim 35, the closest prior art of record, Lyren discloses a wearable electronic device (WED) comprising: a digital signal processor (DSP) that processes sound into binaural sound to externally localize at a first location; and head tracking that tracks head movements of the user, but fails to teach the combination of a wearable electronic device (WED) comprising: a digital signal processor (DSP) that processes sound into binaural sound to externally localize at a first location; and head tracking that tracks head movements of the user to determine a second location that is where the user looks when hearing the binaural sound, wherein the WED determines an error between the first location and the second location, and the DSP changes processing of the sound to correct the error.  The distinct features, as disclosed in independent claims 21, 28 and 35 render the claims allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL KIM whose telephone number is (571)270-7697.  The examiner can normally be reached on 9 AM - 5 PM, PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VIVIAN CHIN can be reached on (571) 272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL KIM/Primary Examiner, Art Unit 2654